ORDER
PER CURIAM.
Defendant Vernon Beal appeals after a jury convicted him of attempting to steal a motor vehicle. Defendant also filed a notice of appeal from the motion court’s denial of post-conviction relief but abandoned his appeal by not briefing any points of error relating to the motion court’s order. We affirm.
We find no jurisprudential purpose would be served by a written opinion and affirm by written summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.